     Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


ROY GUYS ET AL.                                          CIVIL ACTION


VERSUS                                                   NO. 18-13893


CHARLIE BRADEN ET AL.                                    SECTION: “H”



          FINDINGS OF FACT AND CONCLUSIONS OF LAW
      Plaintiffs Roy Guys, Walter Coleman, Jr., Terrance Carter, and
Cassandra Duncan allege they were injured when the parked car in which they
were sitting was sideswiped by a tractor-trailer owned by Defendant Swift
Transportation Co., Inc., and driven by Defendant Charlie Braden (“the
Accident”). Plaintiffs testified that at the time of the Accident, Guys was sitting
in the driver’s seat; Coleman was sitting in the passenger seat; Terrance Carter
was sitting in the rear driver’s seat; and Cassandra Duncan was sitting in the
rear passenger seat. Plaintiffs allege that the Acura sedan sustained damage
in the Accident, including a scuff mark in front of the driver’s side, rear wheel
well; a dented fender; and a bent rear, lower control arm. Plaintiffs also each
allege neck and back injuries as a result of the Accident. Specifically, Plaintiff
Guys alleges he sustained multiple herniated cervical and lumbar discs in the
Accident, requiring three epidural steroid injections (“ESIs”) and $15,419 in
billed medical charges. Plaintiff Coleman alleges he sustained facet
arthropathy, C3-4 disc pathology, and chronic cervical, thoracic, and lumbar
pain, requiring three ESIs and $23,824 in billed medical charges. Plaintiff
      Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 2 of 7




Duncan alleges she sustained disc herniations at C5-6 and C6-7 and low back
injuries, requiring three ESIs and $22,777 in billed medical charges. Plaintiff
Carter alleges he sustained bulging discs at C3-4, C4-5 and C5-6 with facet
arthropathy, along with facet arthropathy at L2-3 to L5-S1, requiring two ESIs
and $31,832 in billed medical charges.
      Defendants, on the other hand, contend that no one was in the Acura
sedan at the time of the Accident. Charlie Braden and his wife Chelsea Braden,
who was in the Swift tractor-trailer at the time of the Accident, each testified
that they saw two men looking under the hood of the Acura sedan just prior to
the Accident and that they did not see anyone inside of the Acura sedan. They
testified that those same two men later waved them over to tell them that the
tractor-trailer had sideswiped the Acura sedan. Defendants also argue that the
force of the alleged sideswipe Accident could not have caused the injuries
alleged by Plaintiffs.
      A bench trial was held on February 23, 2021. Having considered the
evidence admitted at trial and the arguments of counsel, this Court makes the
following findings of fact and conclusions of law. To the extent a finding of fact
constitutes a conclusion of law, and vice versa, the Court adopts it as such.


                            FINDINGS OF FACT
 1.   On September 6, 2017, an Acura sedan parked in the lot of Coleman
      Wrecker Service in New Orleans, Louisiana was sideswiped by a tractor-
      trailer (“the Accident”).
 2.   At the time of the Accident, the tractor-trailer was being operated by
      Defendant Charlie Braden. His wife, Chelsea Braden, was riding in the
      passenger seat.



                                         2
     Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 3 of 7




3.   At the time of the Accident, Defendant Charlie Braden was within the
     course and scope of his employment with Swift Transportation Co., Inc.
     (“Swift”).
4.   Both the tractor and the 53-foot box trailer involved in the Accident were
     owned by Swift.
5.   The Acura sedan involved in the Accident was owned by Plaintiffs Roy
     Guy and Cassandra Duncan, who are married.
6.   Neither Roy Guys nor Cassandra Duncan had obtained liability
     insurance for the Acura sedan.
7.   Roy Guys had recently purchased the Acura sedan at an auction and
     brought it to Coleman Wrecker Services for engine repairs.
8.   Walter Coleman is an auto mechanic at Coleman Wrecker Services who
     was working to repair the Acura sedan.
9.   Swift sent Charlie Braden to Coleman Wrecker Service to retrieve the
     53-foot box trailer, which had been parked toward the back of the
     Coleman Wrecker Service lot.
10. After securing the trailer to the Swift tractor, Charlie Braden began
     driving the tractor-trailer from the back of the parking lot at Coleman
     Wrecker Service to the gate to exit the parking lot. As he approached the
     gate, he made a right-hand turn out of the lot.
11. Plaintiffs’ Acura was parked parallel to the path of the Swift tractor-
     trailer, close to the gate through which the tractor-trailer had to exit,
     and facing away from the gate.
12. As the tractor-trailer made its right-hand turn, the trailer sideswiped
     Plaintiffs’ Acura sedan.
13. The tractor-trailer was traveling at between 3 and 5 miles per hour at
     the time of the Accident.

                                      3
    Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 4 of 7




14. Charlie Braden did not see or sense any contact between the parked
    Acura and the Swift tractor-trailer when turning the tractor-trailer out
    of the lot.
15. When the tractor-trailer did not stop after the Accident, Plaintiffs Guys
    and Coleman followed the tractor-trailer in the Acura sedan. No one else
    was in the Acura sedan at this time.
16. The Court finds that the Acura sedan sustained a scuff mark in front of
    the driver’s side, rear wheel well and a dented fender as a result of the
    Accident.
17. The Court found the testimony of James Pittman, an expert in accident
    reconstruction, to be very credible. The Court adopts Pittman’s
    testimony that (a) the “scuff mark” sustained by the Acura sedan in the
    Accident measured approximately 22.8 inches above the ground, was 4.5
    inches across, and 8 inches in length; (b) the scuff mark was created from
    the front of the car to the back; and (c) the lower control, or suspension,
    arm could not have been bent as a result of this Accident because there
    was no evidence that the trailer made contact with the Acura sedan’s
    wheel.
18. The Court finds that no one was in the Acura sedan at the time of the
    Accident.
19. The Court does not find Plaintiffs’ testimonies credible in light of the
    discrepancies regarding the moments leading up to the Accident.
    Specifically, Coleman testified that he was looking over his left shoulder
    and behind him at the approaching truck at the time of the Accident.
    Guys testified that he was looking forward when he saw the truck
    approaching, and he began “panicking” and “freaking out.” He testified
    that the truck first hit the driver’s side mirror and then scratched all the

                                      4
   Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 5 of 7




    way to the back of the car. Duncan testified that she saw the tractor-
    trailer approaching when she looked up after hearing her husband,
    Guys, screaming. Carter testified that he was leaned forward with his
    hands on the back of the driver’s seat talking to Guys but that he did not
    see the tractor-trailer approaching before the Accident. Pittman’s finding
    that the damage to the Acura sedan was sustained from the front to the
    back squarely contradicts Coleman’s testimony that he was looking
    behind him at the approaching tractor-trailer. Further, this Court does
    not find credible Carter’s testimony that he was talking to a “panicked”
    and “screaming” Guys but did not see the tractor-trailer approaching. In
    addition, there was no evidence corroborating Guys’s suggestion that the
    tractor-trailer hit the driver’s side mirror.
20. The Court finds the testimony of the Bradens—that two men were
    standing outside of the Acura sedan at the time of the Accident—to be
    most credible.
21. The Court adopts Pittman’s testimony that, based on the damage
    sustained to the Acura sedan, the sideswipe Accident generated a Delta-
    V of 0.5 to 1 mile per hour, with a corresponding acceleration of less than
    1G. The impact of this force would have caused little to no movement of
    the Acura sedan.
22. The Accident did not cause the Acura sedan to shake as alleged by
    Plaintiffs.
23. The Court accepts Dr. Ronald Fijalkowski as an expert in biomechanics
    and injury causation.
24. Based on the calculations performed by Pittman, Dr. Fijalkowski
    determined that a hypothetical person in the Acura would not have had
    any significant movement in response to the “scuff” impact because the

                                      5
     Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 6 of 7




     forces were extremely low and insufficient to generate the necessary
     injury mechanism in an average person for cervical and lumbar disc
     herniations or sprains.
25. The Court finds that, even if Plaintiffs were in the vehicle, the force of
     the Accident could not have caused the injuries allegedly sustained by
     Plaintiffs.


                         CONCLUSIONS OF LAW
1.      This Court has diversity jurisdiction over this matter.
2.      Louisiana law governs this matter.
3.      Plaintiffs allege that Defendants were negligent in causing the
        Accident pursuant to Louisiana Civil Code article 2315.
4.      Louisiana employs the duty-risk analysis in negligence cases, under
        which plaintiffs bear the burden to prove that: “(1) the defendant had
        a duty to conform his conduct to a specific standard (the duty
        element); (2) the defendant’s conduct failed to conform to the
        appropriate standard (the breach element); (3) the defendant’s
        substandard conduct was a cause in fact of the plaintiff’s injuries (the
        cause-in-fact element); (4) the defendant’s substandard conduct was
        a legal cause of the plaintiff’s injuries (the scope of liability or scope
        of protection element); and (5) the actual damages (the damages
        element).” Audler v. CBC Innovis Inc., 519 F.3d 239, 249 (5th Cir.
        2008) (internal quotations omitted).
5.      Plaintiffs have not carried their burden to show that Defendants
        breached a duty owed to them because this Court has found that none
        of the Plaintiffs were in the Acura sedan at the time of the Accident.



                                       6
     Case 2:18-cv-13893-JTM-JVM Document 58 Filed 03/11/21 Page 7 of 7




6.      Likewise, Plaintiffs have not carried their burden to show that the
        Accident was the cause of their physical injuries.
7.      Plaintiffs’ claims are DISMISSED WITH PREJUDICE.




                    New Orleans, Louisiana this 11th day of March, 2021.




                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                      7
